Title: To Thomas Jefferson from F. Sales, 17 November 1825
From: Sales, F.
To: Jefferson, Thomas


                        Honoured Sir;
                        
                            Boston
                            17th Nover 1825.
                    Ever since the publication of the first Edition of Tosse’ Spanish Grammar I have had a wish to present you with a copy, as the great and venerable patron of the arts and sciences in this splendid Republic, and more especially as the illustrious and undaunted asserter and supporter of the rights of man; but the fear of intruding my humble efforts at being useful to so high and dignified a character has hitherto deterred me from assenting to the incessant desire of my heart.Having, however, lately published a collection of Spanish Extracts and shown this little volume to my excellent pupil Mrs Coolidge, your Grand Daughter, she was pleased to approve of the plan pursued in it; and having seized this opportunity to ask her whether you would not think it presumptuous if I were to address you a copy of it, together with one of the Grammar, she kindly judged it would not be displeasing to you.Encouraged by so good an authority I take the liberty to forward to you by mail a copy of each of said publications with these few lines, requesting that you would condescend to accept of them as a feeble token of the profound respect and ineffable gratitude I have always entertained and shall ever entertain for the invaluable services you have rendered and still continue to render to your fellow citizens and the whole family of mankind.I am, revered Sir, with perfect devotion, your humble servant
                        F. Sales